Exhibit 10.1

 

TECHNOLOGY SUPPORT AGREEMENT

 

THIS AGREEMENT is made the 15th Day of October 2018, by and between Salon Media
Group. ("Salon"), and PubLife, LLC, (“PubLife”).

 

RECITALS

 

 

 

A.

Salon operates a website focused on news, politics, and culture called Salon.com
(“Salon.com”)

 

 

B.

Salon and PubLife are contemplating an asset purchase sale of Salon.com

 

 

C.

PubLife is prepared to provide Salon with certain technology services

 

NOW, THEREFORE, Salon and PubLife hereto, for good and valuable consideration,
agree as follows:

 

 

1. TECHNOLOGY SUPPORT

 

PubLife hereby agrees to provide technology support to Salon.com as described in
Exhibit A. Salon will continue to manage all activities not related to
technology. Notwithstanding the foregoing, in no event shall PubLife take any
actions relating to the following: (i) any actions relating to the sale, lease
or exchange of assets of Salon; and (ii) incur any new costs or enter into any
new agreements with third parties without Salon’s consent.

 

2. TERM OF AGREEMENT

 

This Agreement shall commence on 15th day of October 2018, and it shall continue
for One Hundred and Eighty (180) days in full force and effect until the 15th
day of April 2019. This agreement may be terminated earlier upon the closing of
an asset purchase agreement between Salon and PubLife or as set forth in Section
3 below.

 

3. CANCELLATION

 

This Agreement may be cancelled upon thirty (30) days prior written notice by
Salon or PubLife. Notwithstanding the above, Salon and PubLife agree that Salon
may cancel this Agreement immediately without prior written notice if, in the
sole judgment of Salon, Salon.com is being supported by PubLife in a manner
contrary to the interests of Salon. Salon may also cancel this Agreement upon
ten (10) days written notice upon default of PubLife or upon a beach of the
conditions in the Term Sheet Agreement.

 

4. COMPENSATION

 

Salon shall pay PubLife a monthly sum of $1,000 for each month of this
Agreement.  Compensation is due on the first day of each month.  

 

5. STANDARDS OF OPERATION

 

PubLife agrees to manage and operate the advertising operations and technology
platform supporting Salon.com within the context of this Agreement in a manner
that complies with all laws, rules and regulations.

 

6. INSURANCE

 

PubLife shall maintain in full force and effect during the term of this
Agreement and any extensions or renewals thereof the following types of
insurance and in the amounts set forth:

 

 

--------------------------------------------------------------------------------

 

 

Insurance limits

 

All such policies of insurance shall name Salon as an additional named insured
and provide that coverage may not be reduced or terminated without at least
thirty (30) days prior written notice to Salon.

  

7. RELATIONSHIP

 

Except as otherwise specifically set forth in this Agreement, no partnership,
joint venture, employment, agency, or other relationship is created between
Salon and PubLife. PubLife is not authorized to represent themselves in any way
as representing Salon, nor is PubLife authorized to enter any contract for or on
behalf of Salon, except with the prior written consent of Salon.  Salon is not
authorized to represent itself in any way as representing PubLife, nor is Salon
authorized to enter any contract for or on behalf of PubLife, except with the
prior written consent of PubLife.

  

8. INDEMNIFICATION

 

PubLife shall indemnify Salon and hold Salon harmless from and against any and
all claims, liens, liability, damage or loss arising from PubLife’s support of
Salon.com or from any default in the performance of any obligation on PubLife’s
part to be performed under the terms of this Agreement.

 

9. NOTICES

 

Any written notice to any party required or permitted under this Agreement shall
be deemed to have been duly given on the date of service if served personally on
the party to whom notice is to be given, or on the second (2nd) day after
mailing if mailed to the party to whom notice is to be given, by first class
mail, postage prepaid, and addresses to the addressee at the address stated
opposite its name below, or at the most recent address, specifies by written
notice, given to the sender by the addressee under this provision.

 

If to Salon:

 

Salon Media Group

870 Market Street

San Francisco, CA 94102

Attn: Jordan Hoffner

 

If to PubLife:

 

PubLife, LLC

207 Del Parque, 9th Floor

San Juan, PR 00912

Attn: Chris Richmond

 

 

10. HEADINGS

 

The paragraph headings in no way define, limit, extend or interpret the scope of
this Agreement or of any particular paragraph hereof.

 

11. SEVERABILTY

 

In the event that any provisions of this Agreement shall be held invalid,
illegal, or unenforceable, the same shall not affect in any respect whatsoever
the validity of any other provisions of this agreement

 

12. BINDING ON SUCCESSORS

 

The provisions of this Agreement shall, subject to the terms and conditions
hereof, be binding upon and inure to the benefit of the successors and assigns
of Salon and PubLife.

 

 

--------------------------------------------------------------------------------

 

 

13. COMPLETE AGREEMENT

 

This Agreement contains the entire agreement of Salon and PubLife and, except as
specifically referred to herein, all prior obligations, proposals and agreements
relating to the subject matter hereof have been merged herein. This Agreement
shall not be modified or amended except by agreement in writing duly executed by
Salon and PubLife hereto.

 

14. ATTORNEYS’ FEES

 

Should any litigation be commenced between Salon and PubLife hereto or their
representatives concerning any provision of this Agreement or the rights and
duties of any person or entity in relation thereof, the party or parties
prevailing in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for its attorneys’ fees and
court costs in such litigation which shall be determined by the court in such
litigation or in a separate action brought for that purpose. 

 

15. NO ASSIGNMENT

 

This Agreement and all of its rights and obligations may not be assigned by
PubLife without the prior written consent of Salon. Such Consent shall not be
unreasonably withheld.

  

22. GOVERNING LAW

 

This Agreement shall be construed in accordance with, and governed by, the laws
of the State of California.

 

IN WITNESS WHEREOF, Salon and PubLife have duly executed this Agreement as of
the date set forth.

 

Salon

 

Salon Media Group

 

 

/s/ Jordan Hoffner

                                                                

 

By: Jordan Hoffner

 

Its: Chief Executive Officer

 

 

 

 

PubLife

 

PubLife, LLC

 

 

/s/ Chris Richmond

                                                                

 

By: Chris Richmond

 

Its: Chief Executive Officer

 

 

 

 